Citation Nr: 0603299	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-36 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches.

2.  Entitlement to a higher initial rating for status post 
back injury, levoscoliosis of the thoracolumbar spine, 
partial sacralization of the left L5-S1 and congenital small 
disc in foramen, L4-L5 (low back disability), rated as 10 
percent, prior to December 9, 2004, and rated as 20 percent 
disabling from December 9, 2004.  

3.  Entitlement to an initial rating in excess of 10 percent 
for right knee patellofemoral syndrome, also characterized as 
right knee pain, consistent with bursitis.

4.  Entitlement to an initial rating in excess of 10 percent 
for left knee patellofemoral syndrome, also characterized as 
left knee pain, consistent with bursitis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to April 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  During the appeal, the file was reassigned 
to the RO in St. Louis, Missouri.

The November 2002 rating decision granted service connection 
for migraine headaches assigning an initial 10 percent 
rating; a low back disability assigning an initial 10 percent 
rating; and bilateral knee pain assigning an initial 
noncompensable rating.  The effective date was April 2, 2002.  
The rating decision denied service connection for a 
disability claimed as "nerve problem."  Although the 
November 2002 rating decision also granted service connection 
for left shoulder bursitis (20%), gastroesophageal reflux 
disease (GERD) (10%), tinnitus (10%), left ear hearing loss 
(0%), and denied service connection for a right ear hearing 
loss, the veteran's April 2003 notice of disagreement (NOD) 
only appealed the initial ratings assigned for the service-
connected migraine headache, low back disability and 
bilateral knee disability, as well the denial of service 
connection for a nerve disability.  As such, the November 
2003 statement of the case (SOC) only addressed those issues.

The veteran testified at a personal hearing in March 2004, 
before the undersigned Veterans Law Judge, sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.  

In an August 2004 Board decision/remand, the Board granted 
service connection for cervical radiculopathy with 
degenerative joint disease, claimed by the veteran as a nerve 
disorder.  The other issues on appeal were remanded to the 
RO, via the AMC for additional development and adjudicative 
action.  

Before the case was returned to the Board, the RO/AMC issued 
a rating decision August 2005 which increased the rating for 
the service-connected low back disability to 20 percent, 
effective from December 9, 2004.  In addition, a separate 
grant of service connection for radiculopathy of the left 
lower extremity was established with a 10 percent rating 
assigned, effective from April 2, 2002.  In addition, the 
August 2005 rating decision also assigned separate initial 10 
percent ratings for the service-connected right and left knee 
disabilities, which were recharacterized as right and left 
patellofemoral pain syndrome, effective from April 2, 2002.  

As the awards are not a complete grant of benefits, the 
issues of entitlement to higher ratings for the service-
connected headaches, low back disability and right and left 
knee disabilities remain in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  The case was subsequently 
returned to the Board.  

At the veteran's March 2004 personal hearing, the veteran 
expressed an interest in submitting a claim for an increased 
rating for the service-connected GERD.  The Board refers this 
issue to the RO for appropriate action.  




FINDINGS OF FACT

1.  The veteran's migraine headaches are manifested by 
throbbing pain, nausea, photophobia and phonophobia; more 
nearly approximating that of characteristic prostrating 
attacks occurring on an average once per month over the last 
several months, since the effective date of service 
connection; but with no evidence that these attacks are 
prolonged, prostrating, and productive of severe economic 
inadaptability.  

2.  Between April 2, 2002 and September 25, 2003, the 
veteran's low back disability, was manifested by daily pain, 
due to compression deformity at L4 with interspace narrowing, 
limitation of motion, degenerative disc disease, and partial 
sacralization of the left L5-S1, more nearly approximating a 
disability picture productive of no more than moderate 
intervertebral disc syndrome, and no more than moderate 
limitation of motion of the lumbar spine, since the effective 
date of service connection.

3.  Intervertebral disc syndrome resulting in incapacitating 
episodes having a total duration of at least four weeks since 
September 23, 2002 has never been shown.  

4.  Since September 26, 2003, the veteran's low back 
disability has been manifested by daily pain, due to 
compression deformity at L4 with interspace narrowing, 
degenerative disc disease, partial sacralization of the left 
L5-S1, and spinal stenosis, resulting in flexion limited to 
60 degrees.

5.  The veteran's service-connected low back disability has 
never been manifested by ankylosis of the spine, severe 
lumbosacral strain, severe intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, or 
severe limitation of motion, with forward flexion of the 
thoracolumbar spine limited to 30 degrees or less.  

6.  The veteran's service-connected right patellofemoral 
syndrome has been productive of pain and patellofemoral grind 
on motion with range of motion from  
0-140 degrees, and occasional swelling, easy fatigability and 
lack of endurance, since the effective date of service 
connection; however, ankylosis, effusion, recurrent 
subluxation, lateral instability or arthritis of the right 
knee has never been shown.  

7.  The veteran's service-connected left patellofemoral 
syndrome has been productive of pain and patellofemoral grind 
on motion with range of motion from 0-140 degrees, and 
occasional swelling, easy fatigability and lack of endurance, 
since the effective date of service connection; however, 
ankylosis, effusion, recurrent subluxation, lateral 
instability or arthritis of the left knee has never been 
shown.  


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of an initial 
30 percent rating, but no higher, for migraine headaches have 
been met, since the effective date of service connection.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.7, 4.124a, Diagnostic Code 8100 (2005).

2.  The schedular criteria for the assignment of an initial 
20 percent rating, but no higher, for low back disability 
have been met, since the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002);  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).

3.  The schedular criteria for the assignment of a rating in 
excess of 20 percent for low back disability have not been 
met at any time during the appeal period.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002);  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2005).

4.  The schedular criteria for the assignment of an initial 
rating in excess of 10 percent for the service-connected 
right patellofemoral syndrome have not been met at any time 
during the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5257, 5260, 5261 (2005).

5.  The schedular criteria for the assignment of an initial 
rating in excess of 10 percent for the service-connected left 
patellofemoral syndrome have not been met at any time during 
the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5257, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, notice of the VCAA was provided to the 
veteran in June 2002, prior to the initial unfavorable agency 
decision which was issued in November 2002.  As such, the 
Board finds no defect with respect to the timing of the VCAA 
notice.  The discussions in the rating decision, statement of 
the case (SOC), and supplemental statement of the case (SSOC) 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  

With regard to the content, or scope of the June 2002 duty-
to-assist letter, and a subsequent VCAA letter sent to the 
veteran in August 2004, the Board finds that VA fully 
notified the veteran of what is required to substantiate his 
claims.  Together, the VCAA letters of June 2002 and August 
2004, the rating decisions of November 2002 and August 2005, 
the November 2003 Statement of the Case, and the August 2005 
SSOC provided the veteran with a summary of the evidence, the 
applicable laws and regulations and a discussion of the facts 
of the case.  VA specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  Although the veteran was not specifically asked to 
provide any evidence in his possession that pertained to his 
claim in the original duty to assist letter of June 2002, the 
subsequent duty-to-assist letter of August 2004 did, in fact, 
request the veteran to submit any evidence in his possession 
that pertained to his claim.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103 (West 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes the service 
medical records, VA treatment records, and VA examination 
reports dated in August 2002 and December 2004, as well as 
testimony and written statements from the veteran.  As VA 
examinations and other medical evidence are of record, the 
Board finds no further VA examination necessary in this case.  
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

II.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  The 
rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When, as here, the veteran timely appealed the ratings 
initially assigned for the service-connected disabilities-
just after establishing entitlement to service connection for 
them, VA must consider the claim in this context.  This, in 
turn, includes determining whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claims when his disabilities may have been more severe than 
at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Migraines

The veteran seeks an initial rating in excess of 10 percent 
for migraine headaches.  

The veteran's service-connected migraine headaches are 
currently assigned a 10 percent rating under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, 
a 10 percent rating is assigned for characteristic 
prostrating attacks of migraine averaging one in 2 months 
over the last several months.  A 30 percent rating is 
assigned for characteristic prostrating attacks of migraine 
occurring on an average once a month over the last several 
months.  A 50 percent rating is assigned for very frequent 
completely prostrating and prolonged attacks of migraine 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2005).

At an August 2002 VA examination, the veteran described his 
headaches as a throbbing pain with nausea and flashing 
lights.  He got fair relief with Imitrex.  The veteran's 
headaches occurred at least every three months, lasted for 24 
hours and were prostrating.  The diagnosis was migraine 
headache.  

At his personal hearing before the undersigned in March 2004, 
the veteran testified that he had two to three migraines 
episodes per month, causing an aura a couple of hours prior 
to the onset of the headache pain.  The veteran testified 
that he had been hospitalized for the headaches in the past, 
but he later realized that he was able to treat the headache 
the same way at home, so he stopped going to the hospital for 
treatment of acute migraines.  The veteran testified that he 
seeks a dark room and takes him medication at the onset of 
the headache.  The veteran testified that he used to take 
Imitrex for the headaches, but that was switched to Zomig.  

At a December 2004 VA examination, the veteran again reported 
that his migraine headaches occurred about once every two 
weeks, lasting six to eight hours, or up to 24 hours without 
medication.  The veteran reported occasional aura with visual 
disturbances.  He had nausea, photophobia, and phonophobia 
during the attacks.  The attacks also produced fatigue and 
functional loss.  Zomig offered fairly good relief.  
Neurological examination was normal.  The diagnosis was 
headache disorder.  The examiner indicated that the veteran's 
headache condition was not severe.  

Applying the above criteria to the facts of this case, the 
Board find that the evidence supports a 30 percent 
evaluation, but not more, for the veteran's headaches.  As 
the medical evidence is relatively consistent with regard to 
the veteran's headache frequency and severity, since the 
effective date of service connection, the Board finds that 
the 30 percent rating is assignable for the entire appeal 
period.  The veteran maintains that his headaches are 
accompanied by nausea and sensitivity to light and noise, 
etc.  The medical evidence shows that he manages his 
headaches through the use of anti-migraine drugs.  These 
medications have included, at times, Imitrex and Zomig.

The foregoing competent medical evidence supports the 
veteran's contention that his chronic headaches include 
migraine headaches which are characteristically prostrating 
in nature.  As these episodes occur on an average of at least 
once a month, the Board finds that the evidence supports a 30 
percent rating under Diagnostic Code 8100, since the 
effective date of service connection.

In reaching this decision, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 30 percent for headaches.  While the veteran's headaches 
undoubtedly result in substantial discomfort, no evidence 
shows that they result in the degree of impairment 
contemplated for a 50 percent evaluation under Diagnostic 
Code 8100.  The veteran has not asserted, nor does the 
evidence reflect, that the frequency and severity of the 
veteran's headaches are completely prostrating and prolonged 
attacks which result in severe economic inadaptability. 
Accordingly, the Board concludes that the evidence of record 
does not reflect that the veteran's headaches are productive 
of severe economic inadaptability.  Thus, a 50 percent 
disability rating under Diagnostic Code 8100 is not 
warranted.

B.  Low Back Disability 

The veteran seeks a higher initial rating for the service-
connected low back disability.

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for 
intervertebral disc syndrome.  Effective September 23, 2002, 
the criteria for adjudicating intervertebral disc syndrome 
was revised.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
Furthermore, on August 26, 2003, the rating criteria for all 
spinal disabilities, including intervertebral disc syndrome 
were revised and published in the Federal Register.  See 66 
Fed. Reg. 51454-51458 (Sep 26, 2003) (now codified as amended 
at 38 C.F.R. § 4.71(a), Diagnostic Codes 5235 to 5243).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).

The record reflects that the RO provided the veteran with 
notice of the revised regulations.  Thus, the Board finds 
that we may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to September 26, 2003, applicable diagnostic codes 
include as follows:

Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) (effective prior to September 26, 
2003).

Diagnostic Code 5292 provides a 10 percent rating for a 
slight lumbar spine limitation of motion and a 20 percent 
rating for a moderate lumbar spine limitation of motion.  A 
40 percent rating may be assigned for a severe lumbar spine 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003) (effective prior to September 26, 2003).

Also, a 40 percent evaluation is warranted for favorable 
ankylosis and a 50 percent evaluation is warranted for 
unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  Moreover, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints.  
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003) (effective 
prior to September 26, 2003).

Finally, traumatic arthritis, under Diagnostic Code 5010 is 
to be rated on limitation of motion of the affected parts, as 
arthritis degenerative.  Diagnostic Code 5003, degenerative 
arthritis, requires rating according to the limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2005).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
regulations pertaining to arthritis have not been amended.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, cured intervertebral disc 
syndrome warrants a zero disability rating, mild 
intervertebral disc syndrome warrants a 10 percent disability 
rating, moderate with recurring attacks warrants a 20 percent 
disability rating, severe with recurring attacks and 
intermittent relief warrants a 40 percent disability rating, 
and pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief warrants a 60 percent disability 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Effective on September 23, 2002, the criteria pertaining to 
intervertebral disc syndrome, at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, were amended.  Under revised Diagnostic 
Code 5293, effective September 23, 2002 to September 25, 
2003, intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation. Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004)).  The 
Board notes that 60 percent is the maximum evaluation under 
Diagnostic Code 5243 (2004) and 5293 (2002 & 2003).

All other back disabilities are to be rated pursuant to the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of height warrants a 10 percent 
disability rating.  Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent 
disability rating.  Forward flexion of the cervical spine 15 
degrees or less; or favorable ankylosis of the entire 
cervical spine warrants a 30 percent disability rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005)).

At the outset, the Board notes that the August 2005 rating 
decision assigned a separate 10 percent evaluation for the 
veteran's service-connected neurological manifestations 
associated with the service-connected low back disability.  
To the Board's knowledge, the veteran has not disagreed with 
that determination.  As such, the Board will address herein 
the veteran's orthopedic manifestations associated with the 
service-connected low back disability.  

1.  Evaluation of low back prior to September 23, 2002

A February 2002 VA outpatient consultation notes the 
veteran's complaints of chronic mechanical low back pain 
secondary to constant pounding due to parachuting.  Stenosis 
was noted on the left L4 level which could aggravate his 
condition due to irritation.  

At an August 2002 VA orthopedic examination, the veteran 
reported daily pain in his lower back which radiated down his 
left leg.  It was worse with prolonged standing, walking or 
climbing up and down stairs.  On examination, posture and 
gait were normal.  He was able to toe-walk and heel-walk 
without difficulty.  The veteran did not use crutches, a 
brace, canes or corrective shoes for ambulation.  All joints 
were normal in appearance without varus or valgus 
abnormality.  The veteran's spine was smooth and straight 
without evidence of kyphosis or scoliosis.  Paraspinous 
muscles were nontender to palpation.  Range of motion of his 
lumbosacral spine demonstrated flexion to 95 degrees, 
extension to 35 degrees, lateral flexion to 40 degrees, and 
rotation 35 degrees.  Deep tendon reflexes were brisk and 
symmetric.  The diagnosis was levoscoliosis of the 
thoracolumbar spine; partial sacralization of the left L5-S1 
and congenital small disc in foramen of L4-L5 (as noted on 
MRI of June 2001).  

X-ray studies of the lumbosacral spine from September 2002 
revealed L4-L5 interspace narrowing; mild contour 
irregularity of L4 vertebral body, compatible with mild 
compression deformity.

As noted, service connection was initially granted pursuant 
to a November 2002 rating decision and an initial 10 percent 
rating was assigned under diagnostic code 5295.  A 10 percent 
rating is assigned for characteristic pain on motion.  The 
Board finds, however, that the symptomatology of the 
veteran's low back disability, prior to September 23, 2002, 
more nearly approximates the criteria for the assignment of 
an initial 20 percent rating under Diagnostic Code 5295.  
Diagnostic Code 5295 contemplates lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  

A 20 percent rating under Diagnostic Code 5292, limitation of 
motion of the lumbar spine, is also consistent with a 
moderate loss of spine motion, given the veteran's complaints 
of additional pain on motion.  In addition, the evidence of 
record prior to September 23, 2002, with its occasional flare 
ups of pain down the legs, reflects findings consistent with 
moderate intervertebral disc disease with recurring attacks, 
which warrants a 20 percent disability rating, but no more.  
In this regard, however, the Board realizes that the veteran 
is in receipt of a separate 10 percent rating for the 
neurological sciatic nerve pain.  As such, the veteran's low 
back disability, orthopedic manifestations are more 
appropriately rated under either Diagnostic Code 5292 or 
5295.  

The evidence does not reflect that the veteran's lumbar spine 
disability prior to September 23, 2002 more closely resembled 
any of the symptoms of severe lumbosacral strain with listing 
of whole spine to opposite side or a positive Goldthwaite's 
sign, nor severe loss of motion, nor of severe intervertebral 
disc syndrome with recurring attacks and intermittent relief, 
which would warrant a 40 percent disability rating.  

Based on the evidence of record prior to September 23, 2002, 
the Board finds that the veteran's complaints of pain are 
substantiated by the objective evidence of record, which 
shows that the veteran suffers from spinal stenosis, L4-L5 
interspace narrowing and disc disease.  In light of the 
stenosis, disc space narrowing, and disc degeneration, and in 
resolving all doubt in the veteran's favor, the Board finds 
that the veteran's service-connected low back disability 
warrants the assignment of an initial 20 percent rating, but 
no higher since the effective date of service connection.  

2.  Evaluation of low back from September 23, 2002 to 
September 25, 2003

The Board again notes that on September 23, 2002, the 
criteria for intervertebral disc syndrome were revised under 
Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003.  (After September 25, 2003, the criteria 
remained the same, but the diagnostic code was changed from 
5293 to 5243).  As such, the Board must determine whether the 
veteran's low back disability is more appropriately rated 
under the revised criteria for intervertebral disc syndrome, 
the old criteria for intervertebral disc syndrome, or the 
criteria in effect prior to September 26, 2003 for evaluating 
lumbar spine limitation of motion and lumbosacral strain, as 
noted hereinabove.  

Beginning on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

At the outset, the Board notes that the evidence of record 
for the period from September 23, 2002 to September 25, 2003 
does not indicate that a rating in excess of 20 percent is 
warranted under the old criteria of Diagnostic Codes 5292 or 
5295.  There is no medical evidence of record which would 
warrant a rating in excess of 20 percent.  Specifically, the 
medical evidence of record does not demonstrate that the 
veteran's low back disability, between September 23, 2002 and 
September 25, 2003, was productive of severe lumbosacral 
strain with listing of whole spine to opposite side or a 
positive Goldthwaite's sign, nor severe loss of motion, nor 
of severe intervertebral disc syndrome with recurring attacks 
and intermittent relief, which would warrant a 40 percent 
disability rating.  

The Board has already determined that the veteran's low back 
disability warrants a 20 percent rating from the effective 
date of service connection.  As the evidence of record does 
not warrant a change in the rating for low back disability 
based on the old criteria between September 23, 2002 and 
September 25, 2003, the Board finds that a 20 percent rating 
under the old criteria is warranted for that time period.  

The only remaining issue with respect to the time period 
between September 23, 2002 and September 26, 2003, is whether 
the veteran's back disability warrants a rating in excess of 
20 percent under the revised criteria for intervertebral disc 
syndrome.  In this case, the Board finds that the evidence of 
record does not indicate that the veteran's back disability 
resulted in incapacitating episodes such that a rating in 
excess of 20 percent would be assignable between September 
23, 2002 and September 25, 2003.  More specifically, the 
evidence of record does not show that the veteran had 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
As such, a rating of 20 percent, but no higher, is warranted 
for the period from September 23, 2002 to September 25, 2003.  

3.  Evaluation of low back from September 26, 2003

At the veteran's personal hearing in March 2004, the veteran 
testified that he experienced radiculopathy episodes of pain 
down the leg at least three to four times per week.  On a 
daily basis, the veteran described the pain as a 4-6 on a 
scale of 10; however he occasionally had severe episodes when 
the pain was excruciating.  The veteran took various pain 
medications, anti-inflammatories and muscle relaxers, 
including Flexeril.  The veteran testified that the 
medications provide only minimal relief.  The veteran 
testified that he experienced incapacitating episodes 
probably two to three times per year, which last a couple of 
days.  The veteran also testified that his back disability 
caused muscle spasms a couple of times per week and sciatic 
pain to the point that his leg gave out.  

On VA examination in December 2004, the veteran reported 
constant pain in the lumbosacral region, with pain radiating 
down the left lower extremity, on a scale of 4/10.  In 
addition, the veteran reported that the pain could approach a 
6/10 about once every two months, lasting two days.  The 
veteran's pain was increased by any activity, including 
bending over and lifting up a sack or prolonged sitting.  It 
was decreased by medications and rest.  His medications 
included Tramadol for pain and Flexeril for pain/spasms.  The 
veteran was able to perform activities of daily living, but 
he did not perform recreational activities.  The veteran 
limited his activities during a flare-up.  The veteran did 
not use a back brace.  The veteran did have numbness down the 
left lower extremity.  

On examination, the veteran's gait was normal, without the 
use of an assistive device.  There was no tenderness to 
palpation of the paraspinal or infraspinal muscles.  The 
veteran was able to forward flex to 60 degrees without pain 
and 80 degrees with pain.  He was able to extend to zero 
degrees without pain and 20 degrees with pain.  Rotation to 
the right was zero degrees without pain an 10 degrees with 
pain.  Lateral bending to the right was to 20 degrees without 
pain and 30 degrees with pain.  Lateral bending to the left 
was 10 degrees without pain and 20 degrees with pain.  
Babinski's was downgoing, bilaterally.  Reflexes were intact, 
bilaterally.  Sensation was slightly decreased in the left 
lateral foot.  The diagnosis was chronic low back pain, of 
mild severity; with pain being the reason for the veteran's 
major functional loss.

The Board notes that the revised criteria for intervertebral 
disc syndrome left unchanged the formula for rating the 
intervertebral disc syndrome based on incapacitating episodes 
and separate evaluations for orthopedic and neurological 
manifestations that had been part of the criteria of 
Diagnostic Code 5293 in effect in September 2002.  As noted 
above, a separate 10 percent rating was assigned for the 
veteran's neurological manifestations associated with the low 
back disability.  The veteran has not disagreed with that 
determination, and as such, the Board will proceed to rate 
the orthopedic manifestations associated with the veteran's 
service-connected low back disability.  

The Board now turns to whether a rating in excess of 20 
percent is warranted for the lumbar spine disorder under the 
General Formula for rating diseases and injuries of the 
spine, which became effective on September 26, 2003.  Under 
the General Formula, a 20 percent rating is assigned if, as 
in this case, the veteran's forward flexion is limited to 60 
degrees.  In order to warrant a higher, 40 percent rating, 
the evidence would have to show either forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5237, 5238, 5242 (2005).  Clearly the 
evidence reflects that the veteran's thoracolumbar spine is 
not ankylosed; his flexion is not limited beyond 60 degrees, 
even with consideration of functional loss due to pain.  
Therefore, a rating in excess of 20 percent is not warranted 
based on the General Formula.

Furthermore, the evidence of record does not show that the 
veteran's low back disability results in incapacitating 
episodes having a total duration of at least 4 weeks during 
the past 12 months.  Rather, the veteran has testified that 
he has incapacitating episodes a two to three times per year, 
which last a couple of days.  

Likewise, the evidence during this time period does not 
indicate that a rating in excess of 20 percent is warranted 
under the old regulations.  For example, limitation of motion 
of the lumbar spine is not severe, and the veteran's back 
disability is not productive of severe lumbosacral strain 
with listing of whole spine to opposite side or a positive 
Goldthwaite's sign, nor severe loss of motion, nor of severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief, which would warrant a 40 percent 
disability rating.  Rather, the examiner in December 2004 
specifically noted that the veteran's low back disability was 
"of mild severity."  

Furthermore, and as noted above, ankylosis of the spine has 
never been shown.  As such, a rating in excess of 20 percent 
is not assignable under either the old, or the revised 
criteria for rating the spine.

Thus, after a careful review of the record, the Board finds 
that an initial 20 percent rating is warranted for the 
service-connected low back disability; however, the 
preponderance of the evidence is against a rating in excess 
of 20 percent for the veteran's service-connected low back 
disability at any time during the appeal period.  In reaching 
this decision the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 20 percent for the service-connected back 
disability, the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b) (West 2002), 38 C.F.R. § 4.3 (2005).  

C.  Knees

Service connection for bilateral knee pain was granted 
pursuant to the November 2003 rating decision.  The veteran 
disagreed with the initial rating assigned.  During the 
appeal period, the RO assigned separate 10 percent ratings 
for patellofemoral syndrome of each knee.  

The veteran's service-connected bilateral knee disability is 
rated by analogy to traumatic arthritis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5099-5010.  Traumatic arthritis, 
under Diagnostic Code 5010 is to be rated on limitation of 
motion of the affected parts, as arthritis degenerative.  
Diagnostic Code 5003, degenerative arthritis, requires rating 
according to the limitation of motion of the affected joints, 
if such would result in a compensable disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

A 10 percent evaluation on the basis of limitation of motion 
of the knees requires limitation of extension of the knee to 
10 degrees or limitation of flexion to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2005).  A 20 percent 
evaluation requires limitation of extension to 15 degrees or 
limitation of flexion to 30 degrees.  Id.  A 30 percent 
evaluation requires limitation of extension to 20 degrees or 
limitation of flexion to 15 degrees.  A separate rating for 
limitation of extension and for limitation of flexion may be 
assigned.  VAOPGCPREC 9-2004.

In rating the service-connected left knee disability, all 
other applicable diagnostic codes must be considered to 
include Diagnostic Codes 5256, 5257, 5258, and 5259.  

Ratings in excess of 10 percent are available pursuant to 
Diagnostic Code 5256, if ankylosis of the knee is 
demonstrated.  

Under Diagnostic Code 5257 for other impairment of the knee, 
a 10 percent rating is applied where there is recurrent 
subluxation or lateral instability of a mild degree.  A 
moderate degree of recurrent subluxation or lateral 
instability warrants a 20 percent rating.  A 30 percent 
rating is assigned where the medical evidence shows severe 
recurrent subluxation or instability.  In opinions of the VA 
General Counsel (VAOPGCPREC 23-97 and 9-98), it was held that 
a claimant who has arthritis and subluxation/instability due 
to service-connected knee disability might be rated 
separately based on limitation of motion and lateral 
instability and subluxation.  

Under Diagnostic Code 5258, semilunar cartilage that is 
dislocated with frequent episodes of "locking," pain and 
effusion into the joint warrants a 20 percent evaluation.  

Under Diagnostic Code 5259, a maximum 10 percent rating is 
assigned for symptomatic removal of semilunar cartilage.

At his VA examination in August 2002, the veteran reported 
chronic bilateral knee pain, along the lateral aspect of both 
knees.  The knees did not lock or give out.  Bilaterally, 
range of motion of the knees demonstrated extension 0 
degrees, flexion 145 degrees with good stability.  There was 
some pain to palpation in bilateral anserine bursa, and 
proximally over the proximal patella.  Stability was good.  
Peripheral pulses were palpable and symmetrical.  X-rays of 
the bilateral knees revealed no significant bony abnormality.  
The diagnosis was bilateral knee pain with pain on the 
anserine bursa consistent with bursitis and possible lateral 
collateral ligament tendonitis.  Otherwise, good stability 
and full range of motion.  

At his personal hearing in March 2004, the veteran testified 
that he could not squat or walk stairs without pain.  The 
veteran testified that the pain in his left knee was worse 
than the right knee.  The veteran testified that he could 
flex and extend his knees, but not without pain.

The veteran was afforded a VA examination in December 2004.  
The veteran described his knee pain as 4/10, bilaterally, on 
a daily basis, with exacerbations to 5/6, occurring once or 
twice daily depending on his activities.  There was no 
weakness, stiffness, locking, or giving way.  He did have 
occasional swelling, easy fatigability, and lack of 
endurance.  The veteran took Tramadol and cyclobenzaprine, as 
needed, for pain.  The veteran's pain was increased with 
going up and down stairs, or walking or prolonged standing.  
Pain was alleviated by medication and rest.  The veteran did 
not use any crutches, braces, canes, or corrective shoes.  He 
had no dislocation or subluxation.  The veteran did have 
limitation in his mobility.  On examination, there was no 
effusion of either knee.  The veteran was able to extend to 
zero degrees without pain.  He was able to flex to 140 
degrees without pain.  Lachman, McMurray and pivot tests were 
negative.  The veteran did have a positive patellofemoral 
grind test bilaterally.  Reflexes were intact.  Muscle 
strength was 5/5.  The veteran had no laxity to varus or 
valgus stress testing.  The diagnosis was patellofemoral pain 
syndrome.  The examiner opined that the veteran's impairment 
was non-severe.  

In sum, the medical evidence in this case does not indicate 
that the veteran has arthritis of either knee, ankylosis of 
either knee, subluxation or lateral instability.  
Furthermore, the objective evidence of record does not 
demonstrate any cartilage or ligament damage of either knee.  

In this case, the veteran's limitation of motion of the knee 
is full, from 0 to 140 degrees.  As such, a compensable 
rating for limitation of flexion or extension, of the either 
knee, is not warranted.  However, in light of the veteran's 
knee pain, separate 10 percent ratings have been assigned for 
each knee, based on additional functional impairment due to 
pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, the 
veteran has bilateral knee pain on movement, and the RO 
properly considered the veteran's knee pain as additional 
range of motion loss due to pain.  However, even given the 
pain on motion demonstrated by this veteran, the pain neither 
limits flexion of either knee to 30 degrees, nor does it 
limit extension of either knee to 15 degrees, such that a 20 
percent rating would be assignable under Diagnostic Codes 
5260 or 5261.  

As arthritis is not objectively demonstrated, a rating in 
excess of 10 percent under Diagnostic Code 5003/5010 is not 
appropriate.  Likewise, as ankylosis of either knee has never 
been demonstrated, a rating in excess of 10 percent under 
Diagnostic Code 5256 is also not appropriate.  Furthermore, 
as neither subluxation nor instability of either knee has 
ever been shown, a rating in excess of 10 percent under 
Diagnostic Code 5257 is also not warranted.  Finally, as the 
evidence does not demonstrate cartilage or ligament damage, a 
rating in excess of 10 percent under Diagnostic Codes 5258 is 
also not warranted.  

In sum, the veteran's service-connected right and left 
patellofemoral syndrome is manifested by subjective 
complaints of pain on motion.  That pain has been compensated 
with the assignment of initial 10 percent ratings for each 
knee.  There is no objective evidence of record which would 
warrant a rating in excess of 10 percent for either knee 
under any other knee code, as noted hereinabove.  Thus, after 
a careful review of the record, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the veteran's service-connected right 
and/or left patellofemoral knee syndrome, at any time during 
the appeal period.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002), 38 C.F.R. § 4.3 (2005).  


ORDER

An increased rating of 30 percent, but not more, for the 
service-connected migraine headaches is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An initial rating of 20 percent, but no higher is granted for 
the status post back injury, levoscoliosis of the 
thoracolumbar spine, partial sacralization of the left L5-S1 
and congenital small disc in foramen, L4-L5 (low back 
disability), subject to the laws and regulations governing 
the payment of monetary benefits.

A rating in excess of 20 percent for the service-connected 
status post back injury, levoscoliosis of the thoracolumbar 
spine, partial sacralization of the left L5-S1 and congenital 
small disc in foramen, L4-L5 (low back disability) is denied.  

A rating in excess of 10 percent for the service-connected 
right patellofemoral pain syndrome is denied.  

A rating in excess of 10 percent for the service-connected 
right patellofemoral pain syndrome is denied.  


	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


